Opinion of the Court delivered by
Napton Judge.
The plaintiffs Lee and Remington sued the defendants by petition in debt, on a note executed to them by their partnership name: defendants demurred to the petition, and the circuit court sustained their demurrer. There was avei’ment in the petition that the note sued on was executed to the plaintiffs by their partnership style. ,
The decision of the circuit court was on the authority the decision of this court in the case of Taber Shaw Tatum vs Jameson made at the fall term 1838 in the second judicial district. The decision in that case was affirmed the case of Sublette and Campbell vs. Dyer and Mason, at the last term held for the first judicial district. In both cases the court were divided. ih§ court are now unanimous, that the petition is good under the statute, and that the *164statement in the -petition, that the plaintiffs' are the legal owners of the note or bond, includes .the averment, that the note set out, was executed to the .plaintiffs .by the partnership name; judgment is therefore reversed and these cáses are remanded to the circuit court to be proceeded with in conformity to this opinion,, ■